Citation Nr: 1109201	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to September 1970.  The Veteran died in November 1996.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appellant's claim was remanded in October 2008 and July 2010 to provide the appellant an appropriate notification letter and to verify the Veteran's alleged exposure to herbicides in Korea.  The Board finds that the Appeals Management Center (AMC) substantially complied with the October 2008 and July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Unfortunately, another remand is required in this case due to the appellant's statements following the most recent remand in July 2010.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

In January 2011, the appellant submitted a statement with respect to her claim.  She stated that the Veteran was treated by VA from 1970 to 1980 and that the records will show when the treatment for the Veteran's diabetes mellitus began.  A review of the claims file shows that the RO requested VA treatment records from 1975 through 1996 from the Detroit, Michigan VA Medical Center (VAMC).  The requested records were associated with the claims file.  However, the claims file does not contain any VA treatment records prior to 1975 nor were any records prior to 1975 requested by the RO or AMC.  As the records may be relevant to the appellant's claim, the Board finds that a remand is necessary to obtain VA treatment records from 1970 to 1975.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, as the claim is being remanded, the record appears to indicate that the Veteran may have received Social Security Administration (SSA) disability benefits prior to his death.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the RO should request the Veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request VA treatment records from the Detroit VAMC from 1970 to 1975.  Any records obtained should be associated with the claims file.  If there are no records available, a negative response should be documented in the claims file.

2.  The AMC/RO should obtain the SSA records pertinent to the Veteran's Social Security disability benefits, including medical records relied upon concerning the claims, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


